DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04 October 2021.
Applicant's election with traverse of invention 1, claims 1-20, in the reply filed on 04 October 2021 is acknowledged.  The traversal is on the ground(s) that method claim 21 now requires the use of the product of claim 1.  This is not found persuasive because restriction between a product and process of use is proper if the product as claimed can be used in a materially different process of using that product, see MPEP 806.05(h). In the instant case the device can be used as part of an OLED display with no detection of stimulated emission being necessary.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (Science, .
In re claim 1 Yokoyama discloses a device comprising a cavity (Fig 3); an emitting region within the cavity, the emitting region capable of emitting a wavelength; and a first surface which is reflective.
In re claim 9 Yokoyama discloses spherical microcavities (the dielectric microspheres in the first paragraph of the third column of pg. 67).
Claims 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magno et al. (US 2004/0069995).
In re claim 18 Magno discloses an electroluminescent device (Fig 7) comprising a resonant cavity (¶48) with an emitter (2), in which there is low spectral overlap between emission and absorption in the emitter (¶107); a first surface which is reflective (4) and a second surface which is partially reflective (6).
In re claim 19 Magno discloses that the emitter is phosphorescent (claim 6).
In re claim 20 Magno discloses that the emitter is fluorescent (claim 6), where fluorescent materials do not rely on triplet states being populated to generate light. In addition as any given molecule has a number of increasingly energetic theoretical states, all molecules have empty higher order triplet states, especially as said states correspond to anti-bonding orbitals so that if filled the molecule would decay. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama as applied to claim 1 above.
In re claim 2 Yokoyama does not explicitly disclose that the structure of Fig 3 has the first surface that is separated from the emitting region by an approximate optical distance of an odd multiple of one-quarter of the wavelength.
However Yokoyama suggests a microcavity where the emitter is central to the cavity and where the total cavity length is one half or seven halves of the wavelength (pg. 66-67) which will result in the 
In re claim 3 Yokoyama discloses that the first and second surfaces (those of the reflectors in Fig 3A) are separated by the distance of the wavelength which is of course a multiple of one-half of the wavelength.
In re claim 4 Yokoyama discloses that the emitting region comprises electroluminescent material (the GaAs/AlGaAs of the MWQ structure).
In re claim 5 Yokoyama discloses that the device further comprises an electrode to inject electrical current into the device (part of the reflectors on each side of the MQW structure, while not explicitly labeled an anode must be present for the emission observed to occur).
In re claim 6 Yokoyama discloses layers to facilitate transport or blocking of an electrical carrier (the quarter wavelength AlGaAs and AlAs layers that intervene between the MQWs and the electrodes).
In re claim 7 Yokoyama discloses that the second surface is reflective (the first and second surfaces defining the cavity are both reflective in Fig 3A).
In re claim 10 as Yokoyama has discloses both the spacing of an emitting region being an odd multiple of a quarter wavelength from the reflector (see in re claim 2 above), and the use of microspheres as cavities, it would be obvious to one of ordinary skill in the art that the microspheres are spaced such that the emitting region is an odd multiple of a quarter wavelength from the reflector in order to realize the benefits in extracting light inherent in a microcavity.
In re claim 12 Yokoyama discloses a MQW structure which produces light, it is inherent in a light-emitting semiconductor device that the junctions that the light produced may interact with the emitting layers to cause charge carriers to form, therefore charge carriers are formed in response to light in any semiconductor light-emitting device.
In re claim 13 Yokoyama discloses that the device further comprises an electrode to extract electrical current from the device (part of the reflectors on each side of the MQW structure, while not explicitly labeled a cathode must be present for the emission observed to occur).
In re claim 14 Yokoyama discloses layers to facilitate extraction of electrical current from the device (the quarter wavelength AlGaAs and AlAs layers that intervene between the MQWs and the cathode).
In re claim 15 Yokoyama discloses renders obvious the device of claim 3 in the context of a photodiode. However as a generic photovoltaic device can be any given photodiode run in reverse polarity it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the microcavity design principles exemplified in Yokoyama in a photovoltaic device due to the close relationship between the two kinds of devices, such a relationship being long recognized in the art.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama as applied to claim 3 above, and further in view of Li (US 2015/0008419).
Yokoyama discloses a device comprising a cavity but does not disclose that the device is an OLED.
Li discloses an OLED (Fig 3) which uses a microcavity (¶18) and as such can benefit from the spacings disclosed by Yokoyama. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use an OLED as proposed by Li with the spacing of Yokoyama in order to realize a microcavity structure having the advantages, such as the efficient emission of white light (¶118).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama as applied to claim 10 above, and further in view of Garín et al. (Nature communications, 2014-03-10, Vol. 5 (1), p.3440).
Yokoyama discloses a device comprising resonant microspheres but does not disclose dispersing said spheres in another material. In Garín the resonant microspheres are dispersed on a doped silicon substrate and in a layer of ITO (Sample Fabrication). The dispersal of the microspheres in the layer of ITO allows the ITO to serve as an electrode for said microspheres. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to disperse the resonant microspheres in ITO as suggested by Garín in order to provide an electrode for said microspheres.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama as applied to claim 1 above, and further in view of Garín.
In re claim 16 Yokoyama discloses a spherical cavity and suggests that the emitting region is located at the center or at approximately an optical distance of an odd multiple of one quarter wavelength 
Garín discloses the use of devices having spherical microcavities to harvest light, where it is understood that said harvesting is done via the production of charge carriers in response to said light (Discussion) and that said use of spherical microcavities leads to increased efficiencies of light harvesting. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use spherical microcavities to produce charge carriers as suggested by Garín the resonant microspheres are dispersed on a doped silicon substrate and in a layer of ITO (Sample Fabrication). The dispersal of the microspheres in the layer of ITO allows the ITO to serve as an electrode for said microspheres. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to disperse the resonant microspheres in ITO as suggested by Garín to provide a light harvester having increased efficiencies.
In re claim 17 Garín discloses that the resonant microspheres are dispersed on a doped silicon substrate and in a layer of ITO (Sample Fabrication).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890. The examiner can normally be reached 9:00 am - 5:00 pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL P SHOOK/Primary Examiner, Art Unit 2896